 

Exhibit 10.2

 



CUSTOMER AND SERVICE PROVIDER CONFIDENTIAL

 





EXHIBIT A

 

FORM OF WORK ORDER

 

This Work Order (the “Work Order”) is made effective as of August 20, 2015
(“Work Order Effective Date”), by and between Walker Digital, LLC, a Delaware
limited liability company having its principal office located at 2 High Ridge
Park, Stamford, CT 06905 (“Customer”) and Walker Innovation Inc., a Delaware
corporation having its principal office located at 2 High Ridge Park, Stamford,
CT 06905 (“Service Provider”), and is incorporated by reference into and made a
part of that certain Engagement Agreement, dated August 20, 2015 (the
“Agreement”), by and between Customer and Service Provider.

 

1.Definitions

 

Any capitalized terms that are not defined in this Work Order shall have the
meanings set forth in the Agreement. In addition, the following terms shall have
the following meanings for the purpose of this Work Order:

 

1.1“Work Order Services” has the meaning given in Section 4 below.

 

 

2.Management Summary

 

2.1Financial Summary

 

Below is a summary of the charges for this Work Order. For a more detailed
breakdown of the charges please refer to Section 5 of this Work Order:

 



First payment - $1,000,000 Payment date – August 21, 2015 Second payment -
$500,000 Payment date – December 21, 2015 Third payment - $500,000 Payment date
– March 21, 2016 Fourth payment - $750,000 Payment date – June 21, 2016 Fifth
payment - $250,000 Payment date – September 21, 2016

 

3.Term and Termination

 

The term of this Work Order shall commence on the Work Order Effective Date and
shall continue until December 31, 2016, unless terminated earlier or extended in
accordance with this Work Order or the Agreement.

 

4.Services-SUBCONTRACTOR SERVICES AGREEMENT

 

Service Provider shall provide the following services under this Work Order
(“Work Order Services”): Customer has a contract with a third party located
outside Connecticut to provide certain services as are discussed more fully
herein and wishes to subcontract such services to Service Provider. Service
Provider’s services are integral, inseparable components of the services to be
provided by Customer and such services are essential to complete the performance
of Customer’s service and without which such service could not be rendered.
Accordingly, Customer will fully resell Service Provider’s services to such
customer. The services to be provided hereunder include: Business prototype
development services in connection with the Prototype Development Plan dated
July 6, 2015, including Supplement A thereto dated July 15, 2015 previously
provided to Service Provider.

 

4.1Milestone/Deliverables

 

The Work Order Services shall be provided by Service Provider to Customer in
accordance with the following timetable:

 



Exhibit 18 (Form of Work Order)
Execution Version

 

  

CUSTOMER AND SERVICE PROVIDER CONFIDENTIAL

 

 

Month Check Point Benchmarks (see below) Payment 0 21-Aug-15 Signing of
contractual agreements $1,000,000 4 21-Dec-15

Approved prototype plan

(1)     Design and document user experience

(2)     Successful completion of 5 out of 7 of the following tasks:

a.       Determine initial product name and positioning

b.       Establish insurance technology, creative and media partners

c.        Finalize launch marketing and media plan

d.       Establish initial team

e.        Complete technology requirements, design and user interface

f.        Develop and execute pre-launch research

g.        Begin site development

$500,000 7 21-Mar-16

Acquire >500 test groups at <$250 per group

(1)     Sell at least 500 test groups at an acquisition cost of less than $250
per group

(2)     Successful completion of the following tasks:

a.       Launch consumer website and online presence

b.       Launch marketing and media campaigns

c.        Develop and execute post launch research

d.       Deliver marketing metrics reporting package

$500,000 10 21-Jun-16

Cross-sell >200 contracts at <150% First Year Premium (“FYP”)

(1)     Cross-sell at least 200 individual contracts at <150% FYP

(2)     Successful completion of the following tasks:

e.        Deliver technology reporting package

f.        Launch phase 2 of site functionality (cross-sell functionality)

g.        Launch testing of cross-sell engine

$750,000 13 21-Sep-16

Approved business plan for scaling into 2017 and beyond

(1)     Approved scale-up plan and rollout decision, including consideration of
corporate structure for business

$250,000 16 31-Dec-16

Cross-sell >1,500 contracts at <150% FYP

(1)     Continued marketing campaigns (phase 2 of media spend)

(2)     Continued testing of upsell engine

TBD per Plan

 

 

4.2Meetings

 

The parties shall engage in meetings as specified below during the term of this
Work Order:

 

(a) monthly milestone checkpoints where Service Provider shall review with
Customer or its designee milestone progress and tracking towards prospective
capital injections and (b) weekly standups where Service Provider shall review
with Customer or its designee tactical activities and milestone progress.

  

 Exhibit A - 2

Work Order
Execution Version

 



 

CUSTOMER AND SERVICE PROVIDER CONFIDENTIAL

 

4.3Customer-Provided Resources and Responsibilities

 

Customer or its designee shall provide the following resources and fulfill the
following responsibilities to enable Service Provider to provide the Work Order
Services:

 

Resource Subject matter experts covering actuarial product design, experimental
design and other functions as deemed necessary to the prototype team

 

 

5.Charges and Other Fees/Invoicing

 

5.1Charges and Other Fees

 

Customer shall pay Service Provider the following charges for the Work Order
Services:

 



First payment - $1,000,000 Payment date – August 21, 2015     Second payment -
$500,000 Payment date – December 21, 2015     Third payment - $500,000 Payment
date – March 21, 2016     Fourth payment - $750,000 Payment date – June 21, 2016
    Fifth payment - $250,000 Payment date – September 21, 2016

  

After the first and second payments have been made, Customer may by written
notice to Service Provider elect to discontinue its payments to the Service
Provider if at least 500 groups (as described in the Plan) have not been sold
prior to March 19, 2016 at a media acquisition cost of less than $250 per group.
After the first, second and third payments have been made to the Service
Provider, Customer may by written notice to Service Provider elect to
discontinue its payments to the Service Provider if at least 200 policies (as
described in the Plan) have not been sold prior to June 19, 2016 at an
acquisition cost of no more than 150% of the year one premium value for such
policies.

 

5.2Termination for Convenience Fee

 

None.

 



 Exhibit A - 3

Work Order
Execution Version

 

 

CUSTOMER AND SERVICE PROVIDER CONFIDENTIAL

 

 

Customer and Service Provider agree that the complete agreement between them
regarding this Work Order consists of the Agreement, this Work Order and any
other documents attached hereto and expressly incorporated by reference herein.
If a conflict occurs between the terms of the Agreement (including its Exhibits)
and the terms of this Work Order, the terms of the Agreement shall control;
provided, however, that this Work Order may modify any provision of the
Agreement provided that such modification specifically identifies by Section
number the provision to be modified and expressly identifies such modification
as a modification to the Agreement. Such modification by a Work Order shall be
as to such Work Order only.

 

IN WITNESS WHEREOF, each of Customer and Service Provider have executed or
caused this Work Order to be executed as of the date set forth above by its duly
authorized representative.

 

 



WALKER DIGITAL, LLC   WALKER INNOVATION iNC.       By: /s/ Jay Walker   By: /s/
Jonathan Ellenthal                   Name: Jay Walker   Name: Jonathan Ellenthal
                  Title: Chairman   Title: Vice Chairman & CEO                  
Date: 8/20/15   Date: 8/20/15            

 



 Exhibit A - 4

Work Order
Execution Version

